Citation Nr: 0404842	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 decision by the RO which 
denied service connection for PTSD.  In October 2003, a 
hearing was held at the RO before the undersigned member of 
the Board.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recent decisions of the both the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims have 
addressed shortcomings of VA in its application of VCAA.  
Therefore, additional development must be undertaken prior to 
appellate review of the claim.  

Additionally, at a personal hearing at the RO before the 
undersigned member of the Board, the veteran testified that 
he had experienced a number of stressors in service that he 
believes are the cause of his current psychiatric problems.  
He testified that he was sexually assaulted by an E-6 while 
in Vietnam, and that he was involved in several combat 
situations, including coming under small arms fire while 
delivering supplies to various outposts by convoy and by 
helicopter, experiencing incoming mortar attacks, and aiding 
in the evacuation of casualties from Hill 1147 in November 
1967.  At the hearing, he admitted to being a pedophile and 
said that he believed this was brought on because of two 
incidents in service: when he was sexually assaulted by 
unknown men after he left a bar with them while on weekend 
leave during basis training, and, because of an encounter 
with a child prostitute while in Vietnam.  While the veteran 
returned a PTSD questionnaire for personal assault in July 
2002, and provided a list of places and events in Vietnam, 
the information was not sufficiently detailed to attempt to 
verify any of the claimed stressors.  

Moreover, in PTSD cases where the veteran asserts personal 
assault as the in-service stressor, VA has a heightened duty 
to assist in gathering evidence corroborating the in-service 
stressors in accordance with the provisions of VA 
Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 272 
(1999).  In such cases, M21-1 provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c).  As there has been no development 
of the claim under M21-1, the Board finds that addition 
action must be take to ensure that the VA's duty to assist 
the veteran in the development of his claim has been complied 
with.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain a 
detailed description of the specific 
traumatic incidents involving the sexual 
assault and combat situations which 
produced the stressors that resulted in 
his claimed PTSD.  As to the claim of 
sexual assault, RO's inquiry should 
include possible sources listed in M21-1, 
part III, 5.14(c)(5).  The veteran should 
be as specific as possible as to the 
dates and circumstances of the claimed 
stressors; the unit(s) to which he was 
assigned and his specific duties at the 
time of the incidents; the names of any 
individuals involved and any witnesses to 
the claim incidents, and a description of 
his personal involvement in each 
incident.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any psychiatric problems since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

4.  If the veteran provides information 
about his stressors, this information and 
a copy of his service personnel records, 
should be forwarded to the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 for verification of any identified 
incident(s).  

5.  If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  The veteran has maintained that 
the two sexual encounters that occurred 
in service (described above) caused his 
present psychiatric problems, including 
pedophilia.  The examiner should also 
include a discussion on the subject of 
pedophiles.  If practicable, the examiner 
should discuss what factors influence the 
development of pedophilia.  The examiner 
should also comment on whether a sexual 
assault by unknown men or a sexual 
encounter between a young adult and a 
child prostitute would influence the 
development of PTSD resulting in 
pedophilia.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


